                  Case 1:20-cv-00964-SKO Document 18 Filed 06/09/21 Page 1 of 2


     PHILLIP A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4822
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12                                                        )       Case No. 1:20-cv-00964-SKO
      TERRI LYNNE HELTNE,                                 )
13                                                        )       STIPULATION AND ORDER FOR
                      Plaintiff,                          )       VOLUNTARY REMAND PURSUANT TO
14                                                        )       SENTENCE FOUR OF 42 U.S.C. § 405(g)
             v.                                           )
15                                                        )       (Doc. 17)
                                                          )
16                                                        )
     ANDREW SAUL,                                         )
17   Commissioner of Social Security                      )
                                                          )
18                    Defendant.                          )
                                                          )
19                                                        )
20
21           IT IS HEREBY STIPULATED, by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
23   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
24   purpose of the remand is to offer Plaintiff a new decision.
25           On remand, the Commissioner will conduct any necessary further proceedings and issue
26   a new decision. The parties further request that the Clerk of the Court be directed to enter a final
27   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
28   Commissioner.


     Stip. For Voluntary Remand; Case 1:20-cv-00964-SKO       1
                Case 1:20-cv-00964-SKO Document 18 Filed 06/09/21 Page 2 of 2


                                                          Respectfully submitted,
 1
 2   Dated: June 8, 2021                                  /s/ Jacqueline Forslund*
                                                          (*as authorized via e-mail on 6/7/21)
 3                                                        JACQUELINE FORSLUND
                                                          Attorney for Plaintiff
 4
 5
     Dated: June 8, 2021                                  PHILLIP A. TALBERT
 6                                                        Acting United States Attorney
 7                                                        DEBORAH LEE STACHEL
                                                          Acting Regional Chief Counsel, Region IX
 8                                                        Social Security Administration
 9                                               By:      /s/ Marcelo Illarmo
10                                                        MARCELO ILLARMO
                                                          Special Assistant United States Attorney
11
                                                          Attorneys for Defendant
12
13
14
15                                                        ORDER
16         Based upon the parties’ above Stipulation for Voluntary Remand Pursuant to Sentence Four
17   of 42 U.S.C. § 405(g) (“Stipulation to Remand”) (Doc. 17), and for good cause shown, IT IS
18   HEREBY ORDERED that the above-captioned action is REMANDED to the Commissioner of
19   Social Security for further proceedings consistent with the terms of the Stipulation to Remand.
20         The Clerk of the Court is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff Terri
21   Lynn Heltne and against Defendant Andrew Saul, Commissioner of Social Security; and (2)
22   administratively close this file.
23
     IT IS SO ORDERED.
24
25   Dated:      June 9, 2021                                           /s/   Sheila K. Oberto       .
26                                                               UNITED STATES MAGISTRATE JUDGE

27
28


     Stip. For Voluntary Remand; Case 1:20-cv-00964-SKO      2
